                    IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION

                                      No. 5:19-cv-249-FL


MATTHEW BRADLEY,                                    )
                                                    )
                              Plaintiff,            )
                                                    )
       - against –                                  )
                                                    )
ANALYTICAL GRAMMAR, INC.                            )
                                                    )
                              Defendant.            )


                 NOTICE OF PLAINTIFF’S LAST KNOWN ADDRESS


      As instructed by the Court in its March 19, 2021 order, Local Civil Rule 83.1(d) Counsel

hereby notifies the Court that Plaintiff Matthew Bradley’s last-known mailing address is 1008

Elsbree Lane, Windsor, California 95492. The information was received from Mr. Liebowitz via

email on March 22, 2021.

Respectfully submitted, this 22nd day of March 2021:

                                                           /s/Albert P Allan
                                                           Albert P. Allan
                                                           N.C. Bar No. 18882

                                                           Allan Law Firm, PLLC
                                                           435 East Morehead Street
                                                           Charlotte, NC 28202
                                                           (t): 704-371-5605
                                                           (e) alallan@allaniplitigation.com
                                                           (f) n/a

                                                           Local Civil Rule 83.1(d) Counsel
                                                           for Plaintiff Matthew Bradley




          Case 5:19-cv-00249-FL Document 69 Filed 03/22/21 Page 1 of 2
                                     Certificate of Service

       I, Albert P. Allan, hereby certify that on March 22, 2021, the foregoing NOTICE OF

PLAINTIFF’S LAST KNOWN ADDRESS was served upon counsel of record using the

court’s CM/ECF system, which will send notifications of the filing to the following:

                                       Dan G. Booth, Esq.
                                     dan@danboothlaw.com

                                    Sloan L.E. Carpenter, Esq.
                                 sloancarpenter@parkerpoe.com

                                  Catherine R.L. Lawson, Esq.
                                catherinelawson@parkerpoe.com

                                  Christopher M. Thomas, Esq.
                                  christhomas@parkerpoe.com

Date: March 22, 2021                                       /s/Albert P. Allan
                                                            Albert P. Allan




           Case 5:19-cv-00249-FL Document 69 Filed 03/22/21 Page 2 of 2
